701 So.2d 382 (1997)
William Edward JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 96-4648.
District Court of Appeal of Florida, First District.
November 5, 1997.
Nancy A. Daniels, Public Defender; David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; J. Ray Poole, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, appellant complains about the trial court's failure to give a requested jury instruction, and about certain inconsistencies between the oral pronouncement of the judgment and sentence and the written documents. We affirm appellant's convictions and sentences, as orally pronounced, for aggravated battery and one count of resisting arrest without violence. However, we remand with directions that the trial court correct the written judgment and sentence to reflect the oral pronouncement i.e., that appellant was convicted of only one count of resisting arrest without violence; and that the sentence for that offense was one year, to be served concurrently with the sentence for aggravated battery. We reject *383 the state's argument that these errors were not preserved, as required by section 924.051(3), Florida Statutes (Supp.1996), because they are "fundamental." See Robinson v. State, 667 So.2d 384 (Fla. 1st DCA 1995) (conviction of crime that did not occur is fundamental error); Sanders v. State, 698 So.2d 377 (Fla. 1st DCA 1997) (illegal sentence constitutes fundamental error).
AFFIRMED and REMANDED, with directions.
MINER, ALLEN and WEBSTER, JJ., concur.